     Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION


MARSHALL MITCHELL, BLAKE                    §
TAYLOR, CHRISTOPHER ROGERS,                 §
RICHARD BENAVIDES, BRIAN                    §                    LEAD CASE:
BRINCKS, RENE CAVAZOS,                      §
JUVENTINO MONTELLO, JASON                   §           CIVIL NO. 1-17-CV-00457-ADA
CAVAZOS, JOHN GUERRERO,                     §
LINDELL COPELAND, RUDY                      §                  MEMBER CASE:
MERCADO, RICHARD SMITH,                     §
LAWRENCE GARCIA, ANTHONY                    §           CIVIL NO. 1-17-CV-00480-ADA
SHANE PALMER, PHILLIP                       §
SAMPSON, CLAYTON REED, JAMES                §
GRAY, CORY MCALISTER, TOMMY                 §
JENNINGS, LARRY PINA, RICHARD               §
LOCKHART, GLENN WALKER,                     §
RONALD WARREN et al.,                       §
             Plaintiffs,                    §
                                            §
v.                                          §
                                            §
CHIEF BRENT STROMAN, IN HIS                 §
INDIVIDUAL CAPACITY; DET.                   §
MANUEL CHAVEZ, IN HIS                       §
INDIVIDUAL CAPACITY; ABELINO                §
“ABEL” REYNA, IN HIS INDIVIDUAL             §
CAPACITY; CITY OF WACO,                     §
TEXAS, MCLENNAN COUNTY,                     §
TEXAS, ROBERT LANNING, IN HIS               §
INDIVIDUAL CAPACITY; DET.                   §
JEFFREY ROGERS, IN HIS                      §
INDIVIDUAL CAPACITY; PATRICK                §
SWANTON, IN HIS INDIVIDUAL                  §
CAPACITY; STEVEN SCHWARTZ,                  §
IN HIS INDIVIDUAL CAPACITY;                 §
AND CHRISTOPHER FROST, IN HIS               §
INDIVIDUAL CAPACITY;                        §
              Defendants.                   §



                                        ORDER

      Before the Court are: Defendant Frost and Schwartz’s Motions to Dismiss (ECF Nos. 25,

43); the City Defendants’ Joint Motion to Dismiss (ECF Nos. 27, 45); Defendant Reyna and

McLennan County’s Motions to Dismiss (ECF Nos. 26, 44); and the respective responses,
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 2 of 13




replies, and sur-replies thereto. The Court, having considered the Motions and the applicable

law, finds that the Motions should be GRANTED as discussed below.

                                       I.    INTRODUCTION

       This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of

the Bandidos and Cossacks Motorcycle Clubs, along with hundreds of other motorcycling

enthusiasts, converged on the restaurant. Tensions between the Bandidos and Cossacks erupted

in a shootout that left nine dead and many injured. In the aftermath of the incident, police

arrested 177 individuals on charges of Engaging in Organized Criminal Activity. The probable

cause affidavit in support of the arrest warrants was the same for each of the 177 arrestees, and a

justice of the peace set bond for each of the arrestees at one million dollars. Only one of the

criminal cases ever went to trial (the defendant in that case is not a party to the instant action),

and those proceedings ended in a mistrial. The state eventually dropped all remaining charges

against the arrestees. The plaintiffs in this case, John Wilson and others similarly situated, were

arrested pursuant to the same probable cause affidavit as the other arrestees. Significantly, these

Plaintiffs were also indicted. See Compl. ¶ 125, ECF No. 21. The indictment was later dismissed

during the pendency of this lawsuit.

       Plaintiffs bring this case pursuant to 42 U.S.C. § 1983. They allege that the defendants

violated their Fourth Amendment rights by obtaining arrest warrants based on a fill-in-the-name

affidavit that lacked probable cause. Plaintiffs also allege that the defendants violated their

Fourteenth Amendment due process right to be free from unlawful arrest. Plaintiffs allege that

the defendants conspired to commit these violations.

       There are three groups of defendants in this case. The first group consists of: the City of

Waco, Texas; Brent Stroman, Chief of Police; Robert Lanning, Assistant Chief of Police;
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 3 of 13




detective Jeffrey Rogers; and police officers Manuel Chavez, Patrick Swanton. The second group

is McLennan County, Texas and former McLennan County District Attorney Abelino “Abel”

Reyna. The third group is Steven Schwartz and Christopher Frost, both of whom are special

agents of the Texas Department of Public Safety. The plaintiffs bring suit against the City of

Waco (“the City”) and McLennan County (“the County”) as municipalities and the other

defendants in their individual capacities. The individual defendants all assert qualified immunity.

                                    II.    LEGAL STANDARD

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, under color of

law, causes another to be deprived of a federally protected constitutional right. Two allegations

are required to state a cause of action under 42 U.S.C. § 1983. “First, the plaintiff must allege

that some person has deprived him of a federal right. Second, he must allege that the person who

has deprived him of that right acted under color of state or territorial law.” Gomez v. Toledo, 446

U.S. 635, 640 (1980); Manax v. McNamara, 842 F.2d 808, 812 (5th Cir. 1988).

       Upon motion or sua sponte, a court may dismiss an action that fails to state a claim upon

which relief may be granted. FED. R. CIV. P. 12(b)(6); Carroll v. Fort James Corp., 470 F.3d

1171, 1177 (5th Cir. 2006). To survive Rule 8, a nonmovant must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “The court’s task is to determine whether the plaintiff has stated a legally cognizable

claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The court begins by

identifying which allegations are well-pleaded facts and which are legal conclusions or elemental

recitations; accepting as true the former and rejecting the latter. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A court need not blindly accept every allegation of fact; properly pleaded allegations
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 4 of 13




of fact amount to more than just conclusory allegations or legal conclusions “masquerading as

factual conclusions.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). The

court then determines whether the accepted allegations state a plausible claim to relief. Id. at 379.

       “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555. “The court accepts all well-pleaded facts as true, viewing them in the

light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quotation marks omitted). “A claim has facial plausibility when the

[nonmovant] pleads factual content that allows the court to draw the reasonable inference that the

[movant] is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility

standard . . . asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. For

purposes of Rule 12(b)(6), “pleadings” include the complaint, its attachments, and documents

referred to in the complaint and central to a plaintiff’s claims. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–499 (5th Cir. 2000).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an action barred by

qualified immunity. See Bustillos v. El Paso Cnty. Hosp. Dist., 226 F. Supp. 3d 778, 793

(W.D. Tex. 2016) (Martinez, J.) (dismissing a plaintiff’s claim based on qualified immunity).

Qualified immunity shields government officials from civil liability for claims under federal law

unless their conduct “violates a clearly established constitutional right.” Mace v. City of

Palestine, 333 F.3d 621, 623 (5th Cir. 2003). Qualified immunity balances “the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Because qualified immunity shields “all but the
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 5 of 13




plainly incompetent or those who knowingly violate the law,” the Fifth Circuit considers

qualified immunity the norm and admonishes courts to deny a defendant immunity only in rare

circumstances. Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)) (internal quotation marks omitted).

       Courts use a two-prong analysis to determine whether an officer is entitled to

qualified immunity. Cole v. Carson, No. 14-10228, 2019 WL 3928715, at *5 (5th Cir. Aug. 20,

2019), as revised (Aug. 21, 2019). A plaintiff must show (1) the official violated a constitutional

right; and (2) the constitutional right was “clearly established” at the time of the defendant’s

alleged misconduct. Reed v. Taylor, 923 F.3d 411, 414 (5th Cir. 2019). The Supreme Court held

in Pearson that “the judges of the district courts . . . should be permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first.” 555 U.S. at 236. Although qualified immunity is an affirmative defense, the

plaintiff bears the burden to rebut the defense and assert facts to satisfy both prongs of the

analysis. Brumfield, 551 F.3d at 326. If a plaintiff fails to establish either prong, the public

official is immune from suit. Zarnow v. City of Wichita Falls, 500 F.3d 401, 407 (5th Cir. 2007).

       A heightened pleading requirement is imposed on a civil rights plaintiff suing a state

actor in his individual capacity. Elliott v. Perez, 751 F.2d 1472, 1479 (5th Cir. 1985). To satisfy

the heightened pleading requirement and maintain a § 1983 action against an official who raises

a qualified immunity defense, a complaint must allege with particularity all material facts

establishing a plaintiff’s right of recovery, including “detailed facts supporting the contention

that [a] plea of immunity cannot be sustained.” Leatherman v. Tarrant Cnty. Narcotics

Intelligence and Coordination Unit, 954 F.2d 1054, 1055 (5th Cir. 1992). Mere conclusory
        Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 6 of 13




allegations are insufficient to meet this heightened pleading requirement. Elliott, 751 F.2d at

1479.

                                         III.   ANALYSIS

   A. Fourth and Fourteenth Amendments

         At the outset, the Court notes that Plaintiffs bring their claims against the defendants

under both the Fourth and Fourteenth Amendments. But “[w]here a particular Amendment

provides an explicit textual source of constitutional protection against a particular sort of

government behavior, that Amendment, not the more generalized notion of substantive due

process, must be the guide for analyzing these claims.” Albright v. Oliver, 510 U.S. 266, 273

(1994) (internal punctuation omitted). A citizen has a right under the Fourth Amendment to be

free from arrest unless the arrest is supported by either a properly issued arrest warrant or

probable cause. Flores v. City of Palacios, 381 F.3d 391, 402 (5th Cir. 2004). “The Framers

considered the matter of pretrial deprivations of liberty and drafted the Fourth Amendment to

address it.” Albright, 510 U.S. at 274. Because the Fourth Amendment covers unlawful arrest,

Plaintiffs cannot also seek relief under the Fourteenth Amendment. Cuadra v. Houston Indep.

Sch. Dist., 626 F.3d 808, 814 (5th Cir. 2010). Accordingly, Plaintiffs’ Fourteenth Amendment

claims are DISMISSED, and the Court will address their claims in the context of the Fourth

Amendment.

         The Court also notes that Plaintiffs attempt to invoke an exception to the general rule

described above, citing Cole v. Carson, 802 F.3d 752 (5th Cir. 2015), vacated sub nom. Hunter

v. Cole, 137 S. Ct. 497 (2016). In Cole, the Fifth Circuit recognized deliberate fabrication of

evidence by police may create a Fourteenth Amendment claim if such a claim may not be

pursued under the Fourth Amendment. Id. First, Plaintiffs have a Fourth Amendment claim in
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 7 of 13




this case. Second, the Fifth Circuit issued this decision on September 25, 2015, over four months

after the shootout at Twin Peaks. Again, to overcome a defendant’s qualified immunity, a

plaintiff must show that the constitutional right was “clearly established” at the time of the

defendant’s alleged misconduct. Reed, 923 F.3d at 414. The exception that Plaintiffs seek to

invoke had not yet been recognized in this Circuit at the time their cause of action arose, and as

such, any right recognized in Cole was not clearly established.

       There are two claims against government agents for alleged Fourth Amendment

violations in connection with a search or arrest warrant: (1) claims under Malley, 475 U.S. at

335, for which the agent may be liable if he “fil[es] an application for an arrest warrant without

probable cause” and “a reasonable well-trained officer . . . would have known that [the] affidavit

failed to establish probable cause,” Michalik v. Hermann, 422 F.3d 252, 259–60 (5th Cir. 2005)

(citations and internal quotation marks omitted); and (2) claims under Franks v. Delaware, 438

U.S. 154 (1978), for which the agent may be liable if he “makes a false statement knowingly and

intentionally, or with reckless disregard for the truth that results in a warrant being issued

without probable cause,” Michalik, 422 F.3d at 258 n.5. In the instant case, Plaintiffs bring

claims under both theories.

       However, because Plaintiffs in these cases were indicted by a McLennan County grand

jury, Defendants argue Plaintiffs’ Fourth Amendment claims should be dismissed. Thus, before

the Court can address the substance of the alleged violations, the Court must first address

whether the independent intermediary doctrine applies in this case.

   B. Independent Intermediary Doctrine

       The City and County Defendants argue Plaintiff’s Fourth Amendment claims should be

dismissed under the independent intermediary doctrine, which insulates from a false arrest claim
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 8 of 13




the initiating party if an intermediary presented with the facts finds that probable cause for the

arrest exists.1 Each plaintiff in these consolidated cases was indicted by a grand jury. Defendants

argue, correctly, that those indictments break the chain of causation between the defendants and

the alleged constitutional harms unless an exception applies. Plaintiffs contend the exception

does apply such that plaintiffs have stated a plausible claim for relief. The Court finds the

doctrine applies, but the exception does not.

        “It is well settled that if facts supporting an arrest are placed before any independent

intermediary such as a magistrate or grand jury, the intermediary’s decision breaks the chain of

causation for false arrest, insulating the initiating party.” Taylor v. Gregg, 36 F.3d 453, 456 (5th

Cir. 1994), overruled on other grounds by Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003)

(en banc). The Fifth Circuit has repeatedly “applied this rule even if the independent

intermediary’s action occurred after the arrest, and even if the arrestee was never convicted of

any crime.” Buehler v. City of Austin/Austin Police Dep’t, 824 F.3d 548, 554 (5th Cir. 2016).

Thus, unless an exception to the independent intermediary rule applies, Plaintiffs’ grand jury

indictments dooms their Fourth Amendment claims.

        Under the taint exception to the independent intermediary rule, a plaintiff may plead a

plausible false arrest claim despite the findings of an intermediary “if the plaintiff shows that ‘the

deliberations of that intermediary were in some way tainted by the actions of the defendant.’”

Curtis v. Sowell, 761 Fed. App’x 302, 304 (5th Cir. 2019) (quoting Hand v. Gary, 838 F.2d

1420, 1428 (5th Cir. 1988)). Because the intermediary’s discussions protect even individuals

with malicious intent, a plaintiff must show that the state actor’s malicious motive led the actor

to withhold relevant information or otherwise misdirect the independent intermediary by

1
  Defendant Schwartz argues he is entitled to absolute immunity from any claim based upon his purported testimony
to the grand jury. ECF No. 26 at 25.
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 9 of 13




omission or commission. McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2019). The Fifth Circuit

recently held that when analyzing allegations of taint at the motion to dismiss stage, mere

allegations of taint “may be adequate to survive a motion to dismiss where the complaint alleges

other facts supporting the inference.” Id. at 690. Thus, to survive Defendants’ Motions to

Dismiss, Plaintiffs must provide sufficient facts supporting the inference that each Defendant

maliciously tainted the grand jury proceedings. See Shaw v. Villanueva, 918 F.3d 414, 417

(holding a plaintiff must show that the defendant maliciously withheld relevant information or

otherwise misdirected the intermediary). Plaintiffs have failed to do so in this case.

        “The Supreme Court is no-nonsense about pleading specificity requirements.” Shaw, 918

F.3d at 415. Here, Plaintiffs cannot satisfy the requirement in Iqbal to plead facts rising above

the speculative level demonstrating how each Defendant tainted the grand jury proceedings by

either omitting evidence or misleading the jury. See Iqbal, 556 U.S. at 679; Shaw, 918 F.3d at

415. A majority of Plaintiff’s allegations are that a defendant, grouping of defendants, or

sometimes simply, “Defendants,” knew that [a particular fact] did not [e.g., establish probable

cause as to them or support the charge]; or that the defendants knew that the plaintiffs were not

involved in gang violence. However, such threadbare allegations are not sufficient to meet the

taint exception. See Glaster v. City of Mansfield, 2015 WL 8512, *7 (W.D. La. 2015) (plaintiff

did not plead involvement of defendant officer in the grand jury proceedings or factually how he

tainted the grand jury’s deliberations; officer dismissed on qualified immunity grounds).

Plaintiffs’ inability to provide articulate allegations against specific individual defendants is fatal.

        In Curtis v. Sowell, the Fifth Circuit recognized that during the motion to dismiss stage,

mere allegations of taint may be adequate to survive a motion to dismiss where the complaint

alleges other facts supporting the inference. See 761 Fed. App’x at 304–05. However, the Fifth
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 10 of 13




Circuit affirmed the district court’s decision to dismiss the plaintiff’s complaint because the

plaintiff did not adequately allege how the defendants, or anyone else, deceived or withheld

material information from the grand jury. Id. at 305. The plaintiff’s allegation that the district

attorney “persuaded the grand jury to indict [the plaintiff] even though the district attorney knew

that there was no factual or legal basis for the charge” was insufficient to invoke the exception to

the independent intermediary doctrine. Id.

         Similarly, Plaintiffs argue Defendants knew they were not in a criminal gang and knew

that they did not participate in the criminal conduct at the Twin Peaks restaurant. Despite this

knowledge, Defendants still pursued an indictment. However, these conclusory allegations, as

they were in Curtis, are not sufficient to survive a motion to dismiss. Plaintiffs admit that they do

not know what testimony was given before the grand jury; they don’t know who testified before

the grand jury; and there is no transcript of the grand jury proceedings. In other words, Plaintiffs

are simply guessing at what took place before the grand jury and who testified before the grand

jury.2 Such allegations are no more than rank speculation. See Rothstein v. Carriere 373 F.3d

275, 284 (2nd Cir. 2004) (holding where a person’s alleged grand jury testimony is unknown, an

“argument that [defendant] must have testified falsely to the grand jury amounts to rank

speculation.”). Because Plaintiffs’ conclusions and guesses as to who possibly testified before

the grand jury, and what their testimony could have possibly been are the type of formulaic,

threadbare allegations that are insufficient under the Supreme Court’s Twombly/Iqbal standard,

the Court must dismiss Plaintiffs’ complaint.




2
  The Court is not requiring Plaintiffs to prove the impossible—what occurred inside the secret proceedings of a
grand jury. See McLin v. Ard, F.3d at 690. However, Plaintiffs’ allegations amount to no more than “defendants
‘knew of’ or ‘condoned’ the alleged violations of the plaintiffs’ constitutional rights. Thus, Plaintiffs have failed to
plead adequate factual allegations to support the taint exception. See Shaw, 918 F.3d at 418 (noting that a plaintiff’s
allegation that the defendant knew of or condoned some falsity or omission was insufficient to state a claim).
     Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 11 of 13




       As previously mentioned, grand jury proceedings are not generally discoverable. See

Shields v. Twiss, 389 F.3d 142, 147 (5th Cir. 2004) (“[t]he court notes that under both federal and

state law, a general rule of secrecy shrouds the proceedings of grand juries.”). However, both

federal and Texas law permit discovery of grand jury material when the party seeking discovery

demonstrates a “particularized need” for the material. Id. at 147–48 (citing United States v.

Procter & Gamble Co., 356 U.S. 677, 682–83 (1958); In re Byrd Enters., 980 S.W.2d 542, 543

(Tex. App.–Beaumont 1998, no pet.)). “A party claiming a particularized need for grand jury

material under Rule 6(e) has the burden of showing “that the material [it] seek[s] is needed to

avoid a possible injustice in another judicial proceeding, that the need for disclosure is greater

than the need for continued secrecy, and that [its] request is structured to cover only material so

needed.” Id. at 147. In the present case, Plaintiffs have failed to even mention, let alone attempt

to articulate reasons why they might meet the standard for such discovery. Even if Plaintiffs did

so, the Court believes, under the facts alleged by Plaintiffs, Plaintiffs could not identify a

“particularized need” for grand jury material.

       Additionally, Plaintiffs have failed to allege that each Defendant (or Defendants

generally) maliciously omitted evidence or mislead the grand jury. See Hand v. Gary, 838 F.2d

1420, 1427 (5th Cir. 1988); see also Scott v. White, 2018 WL 2014093, *4 (W.D. Tex. 2018). To

invoke the exception to the independent intermediary doctrine, it is not enough that the plaintiff

plead that misrepresentations were made to the intermediary or that the defendant omitted to

provide material information to the intermediary. The plaintiff must also plead that such conduct

was done maliciously. McLin, 866 F.3d at 689; Shaw, 918 F.3d at 417; Curtis, 761 Fed. App’x at

304. Moreover, a plaintiff must plead sufficient factual allegations that each defendant
      Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 12 of 13




maliciously withheld or mislead the grand jury. Id. In this case, Plaintiff provides no such factual

allegations, let alone allegations concerning each defendant.3 See generally Pls.’ Compl.

        Because the Court finds the independent intermediary doctrine applies in this case,

Plaintiffs’ Fourth Amendment claims against the City and County Defendants must fail.

Therefore, the Court GRANTS the City and County Defendants’ motions to dismiss.

    C. Defendants Schwartz and Frost are Entitled to Qualified Immunity from any Claim
       Based Upon His Purported Testimony to the Grand Jury

        Although the DPS Defendants did not address the independent intermediary doctrine

directly, the Court finds the doctrine nonetheless applies to bar Plaintiffs’ claims against them.4

First, whatever conduct the DPS Defendants engaged in prior to the grand jury indicting

plaintiffs is inconsequential and is simply not relevant in this case. Previously, the Court ruled in

several related cases that Plaintiffs’ alleged enough to survive a motion to dismiss. However, the

present case is markedly different—Plaintiffs in this case were, in fact, indicted by an

independent intermediary, a McLennan County grand jury. Thus, regardless of the DPS

Defendants’ prior conduct leading up to the indictment, even if their conduct was malicious, the

independent intermediary destroys any casual connection between the alleged harm and any

constitutional violation by Defendants. Accordingly, for the same reasons discussed above,

supra section B, Plaintiffs fail to overcome Defendants’ qualified immunity and dismissal is

appropriate. Buehler, 824 F.3d at 555 (“[T]he plaintiff must affirmatively show that the

defendants tainted the intermediary’s decision.”).



3
  Moreover, as Defendants correctly point out, grand jury witnesses have absolute immunity from any § 1983 claim
based on the witness’ testimony, as well as related investigation or preparation for such testimony. See Rehberg v.
Paulk, 566 U.S. 356, 369–70 (2012). The Supreme Court in Rehberg further stated that such testimony before the
grand jury cannot be used to support a § 1983 action. Rehberg, 566 U.S. at 369. Therefore, Plaintiffs cannot use any
Defendants’ alleged grand jury testimony to rebut the presumption of probable cause arising from the indictment.
4
  The independent intermediary doctrine does not need to be raised as an affirmative defense. Holcomb v. McCraw,
262 F.Supp.3d 437, 452 (W.D. Texas June 27, 2017).
    Case 1:17-cv-00457-ADA-JCM Document 47 Filed 04/27/20 Page 13 of 13




                                   IV.      CONCLUSION

      Based on the foregoing, the Court GRANTS Defendants’ Motions to Dismiss.

Accordingly, Defendant Frost and Schwartz’s Motions to Dismiss (ECF Nos. 25, 43); the City

Defendants’ Joint Motion to Dismiss (ECF Nos. 27, 45); Defendant Reyna and McLennan

County’s Motions to Dismiss (ECF Nos. 26, 44) are GRANTED.

      SIGNED this 27th day of April 2020.




                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
